                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION

NIKEMA ADGER, ET AL.,                             §
                                                  §
                 Plaintiffs,                      §    CIVIL ACTION NO. 4:19-CV-00599-RWS-
                                                  §                  CAN
v.                                                §
                                                  §
EXPERIAN INFORMATION SOLUTIONS,                   §
INC.,                                             §
                                                  §
                 Defendant.                       §

                                                ORDER


        Before the Court is the Magistrate Judge’s Report and Recommendation (Docket No.

16), containing proposed findings of fact and recommendations that the Parties’ Joint

Motion to Sever and Consolidate for Discovery Purposes (Docket No. 14) be granted.

        Having considered that Report and Recommendation, to which the parties have not

objected, the Court ADOPTS the Magistrate Judge’s report as the findings and conclusions of

the Court. It is therefore

        ORDERED that the Parties’ Joint Motion to Sever and Consolidate for Discovery

Purposes (Docket No. 14) is GRANTED. It is further

        ORDERED that the Clerk of Court shall sever Plaintiffs’ claims into individual suits, each

bearing a separate cause number, and to include in each cause a copy of the following: (1)

Plaintiffs’ original Complaint (Docket No. 1); (2) Plaintiffs’ Amended Complaint (Docket No.

4); (3) Defendant’s Answer (Docket No. 8); and (4) a copy of this Memorandum. The original

Complaint in each new cause shall be deemed filed as of August 11, 2019, except for Plaintiff

Jasmyn Roberts, whose Complaint shall be deemed filed as of August 30, 2019. It is finally
       ORDERED that each of Plaintiffs shall file a further amended complaint within thirty

(30) days of the entry of this Memorandum. Once severed, the Clerk of Court shall then

consolidate the individual cases for pretrial purposes only.

       So ORDERED and SIGNED this 27th day of February, 2020.




                                                          ____________________________________
                                                          ROBERT W. SCHROEDER III
                                                          UNITED STATES DISTRICT JUDGE




                                            Page 2 of 2
